Case 2:20-mj-16092-ARM Document 4 Filed 09/23/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : MAGISTRATE NO.: 20- )6b092

V. CRIMINAL ACTION

ORDER OF RELEASE
Latrell A. Bennett

 

The Court orders the defendant is ordered released on a personal recognizance bond with
the following bail conditions:

V) Reporting, as directed, to U.S. Pretrial Services;

(/) Substance Abuse testing/treatment, as directed by U.S. Pretrial Services;

( ) Mental Health testing/treatment as directed by U.S. Pretrial Services:

(/) The defendant shall appear at all future court proceedings;

(_ ) Other:

 

/s/ Latrell A. Bennett 9/23/20
DEFENDANT DATE

 

 

It is further ORDERED that the defendant be furnished with a copy of this order and a notice
of the penalties applicable to violation of conditions of release.

OU

a

ANTHONY R. MAUTONE
U.S. MAGISTRATE JUDGE

gJo/pe

DATE ¥

 

 
